Citation Nr: 0627994	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-15 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim seeking 
entitlement to a TDIU.


FINDINGS OF FACT

The veteran's service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, a VCAA letter was mailed 
to the veteran in June 2004, prior to the initial 
adjudication of the veteran's claim in August 2004.   

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its June 2004 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim of a TDIU, specifically that he should submit 
evidence that he was unable to work solely because of his 
service-connected disabilities.  

This letter described the information and evidence that the 
VA would seek to provide including medical records from the 
military, from VA hospitals and private treatment records if 
the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to complete a release form to allow 
the RO to obtain private medical records, and to provide the 
dates and locations of where he received VA treatment.  

Regarding the fourth element, the June 2004 letter requested 
that the veteran submit any evidence in his possession that 
pertained to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a TDIU, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for a TDIU, any question as to the appropriate 
effective date to be assigned is rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim. The 
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that the VA has fulfilled the duty to assist 
the appellant in this case.


Background

The veteran was seen in November 2002 by a VA psychologist.  
He reported that his hearing loss resulted in early 
retirement from Norton, partly because they were offering a 
good early retirement package at that time.  

In the veteran's January 2003 claim for a TDIU, he alleged 
that he worked at Norton Abrasive Company as an equipment 
operator from 1950 to June 1983.  He wrote that he left his 
last job because of his disability, but did not receive 
disability retirement benefits.  He wrote that his PTSD, and 
decreased hearing prevented him from finding employment.  He 
indicated that he had not tried to obtain employment since he 
became too disabled to work.  

At a VA examination for PTSD in May 2003, the veteran 
reported that he worked at Norton Abrasives for 33.5 years 
and retired because they were offering an early retirement 
and also that his hearing loss was bothering him.  

At a VA audiological examination in March 2004, the examiner 
did not comment on the veteran's employability.  

The veteran was afforded a hearing before a traveling member 
of the Board in June 2006.  He testified that before 
retiring, he drove a truck for the Norton Company for 33 
years (pages 3-4).  He reported that he took a package deal 
for retirement (page 6).  He reported that he let his 
licenses associated with driving trucks lapse, and was not 
able to get further employment (pages 6-7).  He stated that 
he had not worked since 1983.  He indicated that he had 
applied at some places, but had not heard back from those 
places.  He thought that the reason he had not worked was 
because of his hearing loss or psychiatric problems.  He 
stated that he had received a pension check for 23 years.  He 
indicated that he last tried to work about 2-3 years ago.
Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2005).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2005)

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2005).

The veteran is service-connected for four different 
disabilities: hearing loss (rated as 50 percent disabling); 
PTSD (rated as 30 percent disabling); tinnitus (rated as 10 
percent disabling); and, tinea pedis (rated as 10 percent 
disabling).  Considering that the veteran has one disability 
rated as 40 percent disabling, and a combined rating of 70 
percent under 38 C.F.R. § 4.25, he satisfies the percentage 
rating standards for individual unemployability benefits.  

Even though the veteran meets the aforementioned percentage 
requirements, the evidence must show that the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  Although economic 
factors and the available job market appear to have been 
factors in the veteran's employment history in this case, 
such factors may not be considered in a TDIU application.  A 
high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The veteran indicated in his January 2003 claim, and at his 
June 2006 hearing that he had not worked since 1983.  
However, the veteran did not state that he left his last job 
solely because of his service-connected disabilities.  While 
the veteran stated that he left his job in part because of 
his service-connected hearing loss, he also stated that he 
left because he was given a good early retirement package.  
Furthermore, there is no evidence that the veteran is 
receiving Social Security Administration disability benefits.  
On the contrary, in his January 2003 claim, the veteran 
indicated that he did not receive disability benefits.  

The veteran's service-connected disabilities clearly affect 
his employability to some degree.  However, there is no 
medical opinion that the veteran is unable to work due only 
to his service-connected disabilities.  There is no probative 
evidence in the record showing that the veteran is incapable 
of performing sedentary work or other forms of similar work 
consistent with his education and experience, due solely to 
the established service-connected disabilities.  Although the 
veteran's service-connected disabilities limit him when 
performing some forms of work, they do not prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  

In conclusion, the Board cannot conclude that the veteran's 
service-connected disabilities alone prevent him from 
securing or following a substantially gainful occupation. 38 
C.F.R. § 4.16(a).  As a result, the criteria for a TDIU 
rating are not met.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a TDIU rating must be denied. 
38 U.S.C.A. § 5107(b); Gilbert, supra.  

ORDER

Entitlement to a TDIU is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


